Citation Nr: 1219110	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to specially adapted housing (SAH), to include the question of whether a timely appeal of a September 2005 adverse rating decision was initiated.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960.  


This matter comes before the Board of Veterans' Appeals on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In September 2005, the RO denied SAH entitlement and following notice to the Veteran of that denial, he initiated a timely appeal, but the RO has determined that he did not perfect his appeal by the timely submission of a substantive appeal.  The RO construed the submission of the Veteran in December 2007 as a further claim for SAH entitlement, which was denied by RO action in July 2008, and for which a timely appeal and perfection of that appeal were effectuated by the Veteran.  

The Board herein determines that the Veteran timely perfected his appeal of the RO's adverse determination of September 2005, denying his July 2005 claim for SAH.  As the July 2005 claim remains pending, further adjudicatory action is needed prior to the Board's consideration of the Veteran's SAH entitlement.  The issue of SAH entitlement, based on the July 2005 claim therefor, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

It is at least as likely as not that a timely appeal of the September 2005 denial by the RO of SAH entitlement was effectuated by the Veteran.  


CONCLUSION OF LAW

The criteria for a timely appeal of the RO's September 2005 denial of SAH entitlement have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.202, 20.300, 20.301, 20.302 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Livesay v. Principi, 15 Vet. App. 165 (2001); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Here, there is a question of fact as to whether the Veteran timely filed an appeal, and because the Board finds in favor of the Veteran, the need to discuss whether there was compliance with the VCAA is obviated.

Applicable law and regulations provide that rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The claimant has one year from the date of mailing of notification of an RO decision to initiate and perfect an appeal by filing of a notice of disagreement and substantive appeal with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011).  

An appeal to the Board is initiated by filing a timely notice of disagreement, and is perfected by filing a timely substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  It should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination being appealed.  Id.  

To be considered timely, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302(b), 20.303 (2011).  If the claimant fails to file a substantive appeal in a timely manner, "he is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

A notice of disagreement or substantive appeal may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such notice of disagreement or substantive appeal.  38 C.F.R. § 20.301.  

In this instance, a rating decision was entered in September 2005, denying the Veteran's claim for SAH entitlement.  In September 2005, the RO mailed notice of the denial to the Veteran, and he responded in October 2005 with the submission of a notice of disagreement regarding that denial.  That was followed by the RO's issuance of a statement of the case that was an attachment to the RO's letter, dated March 10, 2006.  A noted enclosure to that March 2006 letter was a VA Form 9, Appeal to the Board of Veterans' Appeals for the appellant to use in filing a substantive appeal. 

What happened thereafter is unclear as concerns the timeliness of the Veteran's submission of his substantive appeal.  The RO contends that it did not receive the substantive appeal until December 6, 2007, as reflected by its date stamp in December 2007 relating to its receipt of a VA Form 9 and other submissions.  Those submissions, however, reflect the Veteran's intention to complete his appeal as of April 5, 2006, based on his signature on a VA Form 9 on that date, followed by his provision of that form to a County veteran's service officer (VSO) who reportedly forwarded it on April 5, 2006, to the Veteran's local service representative, who in turn reportedly mailed it, along with a cover letter, dated April 10, 2006, to the RO.  That cover letter contains a "CC" or carbon copy to the County VSO that contains both a handwritten check and the initials or abbreviated signature of a person, indicating that the CC was actually mailed.  

The RO has at least in part denied the Veteran's claim on the basis of its determination that the carbon copied letter composed on April 5, 2006, from the Veteran's representative to the RO, had an illegible date stamp.  The RO further found that the date stamp was sufficiently dissimilar to the one it was using at that time, such that it likely was not an RO date stamp as to the Form 9's receipt in April 2006.  Nevertheless, the County VSO has subsequently produced the original CC'd letter of April 5, 2006, from the representative to the RO, indicating clearly that the date stamp recorded was not that of the RO but belonging to the County VSO and reading April 13, 2006.  This evidence is accompanied by a December 2007 statement from the Veteran's local service representative indicating that the date stamp in question was that of the County VSO, and explaining its significance as follows:

Everything we submitted showed that our office did, in fact, send the VA form 9 to the VA on 04/10/06.  This is supported by the fact that the Roberts Co. Veterans Service Officer received a CC of the transmittal on 04/14/06, after our office forwarded it to the VA.  The only reason Roberts Co. would have received our cover letter, is if we actually submitted the proper document, which did show to be enclosed.  We do not keep returned date stamped copies back past one year, so we cannot produce the returned date stamped copy that was returned to this office [from the RO].  All evidence submitted points to the fact that the VA form 9 was sent to the VA in a timely manner.  Please proceed accordingly.  

The record does not clearly delineate the RO's receipt of a substantive appeal within the time limits prescribed by governing legal authority; however, there is competent, credible, and persuasive evidence of an intent to appeal and of actions by the Veteran and others on his behalf to act upon that intention.  The Veteran produces a copy of the substantive appeal which he indicates that he signed in April 2006 and there is significant, circumstantial evidence that both the County VSO and the local service representative took the actions necessary to complete the appeal process by the timely submission of the VA Form 9 of April 5, 2006, to the RO.  The record does not explain why VA did not acknowledge the submission of the document in question, but the record, though ambiguous, is found by the Board to be at least in equipoise as to whether a timely appeal was submitted.  The Board will resolve doubt in the Veteran's favor.  38 38 U.S.C.A. § 5107.  To that extent, alone, the benefit sought by this appeal as to the timeliness of appeal is granted.  That being the case, the appeal of the September 2005 denial remains pending and further adjudicatory action as set forth in the Remand below is necessary, before the Board is able to address the merits of the Veteran's July 2005 claim for SAH entitlement.  


ORDER

A timely appeal of the RO's determination, entered in September 2005 for the denial of SAH entitlement, was initiated and perfected. 


REMAND

The issue of SAH is within the appellate jurisdiction of the Board, based on the RO's determination of a claim filed in December 2007, but inasmuch as the Board finds that the July 2005 claim for the same benefit remains pending, further adjudicatory action is needed prior to the Board's consideration of the merits of the issue on appeal.  Remand to permit the AMC to undertake that consideration on the RO's behalf is deemed necessary.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

Following any additional actions necessary to comply fully with the VA's duties to notify and assist the Veteran, readjudicate the merits of the Veteran's July 2005 claim for SAH entitlement, based on all the pertinent evidence of record and all governing legal authority, and if the benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

No action is required by the Veteran until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


